Citation Nr: 0120733	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic fatigue syndrome, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1990 to May 1990 
and from December 1990 to March 1991.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which granted service connection for 
post-traumatic stress disorder (PTSD) and chronic fatigue 
syndrome and assigned 10 percent evaluations for those 
disabilities, effective in November 1995.  In March 2000, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In October 2000, the 
RO increased the evaluation for the veteran's PTSD from 10 to 
50 percent disabling, effective in November 1995.  The 
veteran has been represented throughout this appeal by 
Alabama Department of Veterans Affairs.  

The issue of the veteran's entitlement to an increased 
evaluation for her chronic fatigue syndrome is the subject of 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) are more favorable to the veteran than those of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

2.  The veteran's PTSD has been shown to be productive of 
severe occupational and social impairment which renders her 
unemployable.  



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to an 
increased disability evaluation for her PTSD, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case and the supplemental statement of the case of the 
evidence that would be necessary for her to substantiate her 
claim.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  


I.  Historical Review

A February 1991 naval hospital summary indicates that the 
veteran was diagnosed with a resolved acute anxiety attack 
and "ruleout chronic anxiety disorder."  The veteran's 
personnel records indicated that she served in Southwest Asia 
during the Persian Gulf War.  

A December 1993 VA hospital summary states that the veteran 
was diagnosed with a schizoaffective disorder, acute PTSD, 
and an adjustment disorder with mixed emotions.  Treating VA 
medical personnel advanced a Global Assessment of Functioning 
(GAF) score of 55.  In March 1999, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  In October 2000, the RO increased the 
evaluation for the veteran's PTSD from 10 to 50 percent.  

II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for PTSD when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and his psychoneurotic symptoms be of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In reviewing a factual scenario involving the application of 
38 C.F.R. § 4.132, Diagnostic Code 9411, the Court held that:

[T]he Board shall determine whether the 
appellant's PTSD disability meets any one 
of the three independent criteria 
required for a 100% PTSD rating.  If the 
Board determines that one of the criteria 
is met, it shall award a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including PTSD.  Under the 
amended rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2001) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

A December 1994 VA hospital summary reflects that the veteran 
was admitted upon her complaints of increased paranoia, 
delusions, auditory hallucinations, and nightmares; a feeling 
of worthlessness; episodic tearfulness; anxiety; 
restlessness; and impaired sleep.  The veteran's history of 
three prior suicide attempts by overdose was noted.  She 
denied current suicidal ideation.  The VA physician observed 
that the veteran was oriented in all spheres and cognitively 
intact as to both past history and recent events.  On mental 
status examination, the veteran exhibited a moderately 
dysphoric and mildly anxious mood; a slightly blunted affect 
congruent with her mood; and marked ideas of reference.  The 
veteran was diagnosed with a schizoaffective disorder, PTSD, 
episodic alcohol abuse, and obsessive-compulsive traits.  A 
GAF score of 55 was advanced.  

A March 1995 VA hospital summary relates that the veteran 
complained of nightmares, hearing voices, impaired sleep, and 
vague psychosomatic complaints.  She was observed to be 
oriented times four; well-dressed; well-groomed; and 
preoccupied with staying clean, sterile, and 
"uncontaminated."  On mental status examination, the 
veteran exhibited a depressed mood and affect and a good 
memory.  The veteran was diagnosed with PTSD, a 
schizoaffective disorder, and obsessive-compulsive traits.  A 
GAF score of 60 was advanced.  Treating VA medical personnel 
determined that the veteran was competent for VA purposes and 
"never employable."  

An April 1996 VA hospital summary reports that the veteran 
complained of paranoid feelings; Persian Gulf War-related 
flashbacks and nightmares; hearing voices; and recurrent 
depression.  On admission, the veteran admitted to 
experiencing auditory hallucinations and alcohol abuse.  She 
denied suicidal and homicidal ideation.  She exhibited a 
depressed mood; an appropriate affect; intact recent and 
remote memory; and no paranoia or ideas of reference.  Upon 
discharge, the veteran was found to be competent for VA 
purposes and not employable.  A GAF score of 50 was advanced.  

At a July 1996 VA examination for compensation purposes, the 
veteran complained of Persian Gulf War-related nightmares and 
flashbacks and feeling isolated and withdrawn.  On mental 
status examination, the veteran exhibited a somewhat blunted 
affect; a subdued mood; and no gross evidence of psychosis.  
The VA examiner commented that the veteran's "current level 
of social, vocational, and industrial adjustment appears to 
be impaired."  

A September 1996 VA treatment record states that the veteran 
complained of constant anger, paranoia, ideas of reference, 
dysphoria, and impaired sleep.  She denied experiencing 
suicidal ideation.  The veteran reported that she lived with 
her father after her attempts to live alone were 
unsuccessful; had altercations with her family; and was angry 
with her mother.  

An October 1996 VA hospital summary states that the veteran 
complained of hearing voices telling her to harm herself; 
depression; and recent suicidal ideation.  She reported that 
she was currently living with a friend and sometimes lived 
with either her mother or father.  

A May 1997 written statement from Gretta M. Lewis conveys 
that: the veteran had auditory and visual hallucinations, a 
depressed mood, and anger; had attempted suicide on several 
occasions; and had a short attention span.  A May 1997 
written statement from Beverly P. Rowser relates that the 
veteran was unable to work and to enjoy certain activities.  

In an August 1997 written statement, the veteran advanced 
that she was unable to work.  An August 1997 written 
statement from the veteran's mother reports that the veteran 
experienced auditory and visual hallucinations; flashbacks; 
and social isolation from her family and other acquaintances.  
She reported that the veteran had attempted suicide.  An 
October 1997 written statement from the veteran's mother 
relates that the veteran was paranoid, confused, and 
forgetful.  She observed that: the veteran did not interact 
with her or others; feared being contaminated and washed her 
hands every five to ten minutes and cut off all of her hair; 
and drank alcohol to ease her symptoms.  

A March 1998 VA psychiatric evaluation notes that the veteran 
complained of anger; deterioration of her mood and behavior 
over several months; hearing voices; a reoccurrence of severe 
obsessive-compulsive behaviors; and extreme isolation.  She 
reported that she was not sleeping; went several days at a 
time without eating; bathed four to five times a day; and had 
shaved her head upon her belief that it was still 
contaminated despite repeated washing.  The veteran was 
observed to be oriented to person, place, situation, month, 
year, and day; very paranoid; agitated; and restless.  She 
exhibited a dysthymic mood; a tearful, angry, anxious, and 
depressed affect; auditory hallucination; decreased memory 
and concentration; some loosing of association; and flight of 
ideas.  The veteran was diagnosed with PTSD, a chronic 
schizoaffective disorder, and obsessive-compulsive disorder.  
A GAF score of 35-40 was advanced.  The VA psychiatrist 
commented that the veteran's symptoms prevented effective and 
functional interpersonal relationships even with her 
immediate family.  

A May 1998 VA treatment record indicates that the veteran 
related that she was angry; had an obsession with cleanliness 
manifested by frequent hand and hair washing; was very 
irritable with her mother; and was isolated from her family.  
Impressions of PTSD; a schizoaffective disorder with ongoing 
anxiety and psychotic thoughts; and obsessive-compulsive 
disorder were advanced.  

A February 1999 VA mental health clinic treatment record 
notes that the veteran reported that she became very anxious 
when not accompanied by her mother to the medical facility 
and experienced "terrible confusion when faced with too much 
input."  The VA physician observed that the veteran was very 
anxious and restless; "on edge;" less paranoid; and not 
obsessing about people conspiring against her.  An impression 
of chronic PTSD manifested by hyperarousal, paranoia, extreme 
hypervigilance; sleep disruption, irritability, rage 
episodes, and a thought disorder was advanced.  An April 1999 
VA treatment entry states that the veteran called and related 
having recent family trouble which resulted in her being 
charged with domestic violence.  

In her November 1999 notice of disagreement, the veteran 
advanced that her service-connected disabilities caused her 
to be overwhelmed by "life's everyday routines" and 
prevented her from obtaining and retaining meaningful 
employment.  At the March 2000 hearing on appeal, the veteran 
testified that she was constantly depressed and emotional; 
was easily angered; and experienced hallucinations, memory 
loss, and occasional suicidal thoughts.  She stated that she 
had not worked since service separation.  

A March 2000 VA psychiatric evaluation notes that the veteran 
reported continued emotional, social, and occupational 
dysfunction due to altered mood and thoughts.  The veteran 
clarified that she was very socially isolated.  Treating VA 
medical personnel noted that the veteran had a very bad 
memory; could not sit in the waiting room or tolerate group 
therapy; and had not worked since returning from the Persian 
Gulf War.  On mental status examination, the veteran was 
oriented with chronic paranoia.  She exhibited a sad affect 
with reports of depression and thoughts of harming others 
when angry.  The veteran was noted to be a "young woman with 
no social, physical, or occupational functioning."  An 
impression of PTSD with paranoia, depression, and fatigue was 
advanced.  A GAF score of "40 (major impairment in thought 
processes and interpersonal functioning)" was advanced.  

At an April 2000 VA examination for compensation purposes, 
the veteran reported that she frequently lost her temper with 
her family and was unemployed due to her PTSD.  The examiner 
noted that the veteran was fully oriented; appeared to be 
able to maintain minimal personal hygiene and other basic 
activities of daily living; and admitted to experiencing mild 
paranoid delusions with no current auditory or visual 
hallucinations, suicidal thoughts with no current plan or 
intent, and homicidal thoughts with no current plan or 
intent.  On mental status examination, the veteran exhibited 
a depressed mood; a flat affect; intact long-term memory; 
severely impaired short-term memory, concentration, and 
judgment; and severely impaired impulse control.  A GAF score 
of 45 was advanced.  The axis I diagnosis was PTSD and the 
axis II diagnosis was schizo-affective disorder, by history.  
The VA examiner commented that the veteran's PTSD symptoms 
were frequent and severe in nature with no real periods of 
remission over the preceding twelve months.  The veteran's 
PTSD was manifested by severe social and occupational 
impairment which rendered her unable to establish or maintain 
effective social and occupational relationships.  

Initially, the Board observes that 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) is more favorable to the 
veteran's claim than 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000) given that it provides for assignment of a 100 percent 
schedular evaluation for PTSD where a veteran meets any one 
of the three criterion set forth.  The Board has reviewed the 
probative evidence of record including the veteran's 
testimony and statements on appeal.  While she clearly 
suffers from a combination of service-connected and 
nonservice-connected psychiatric disabilities, the veteran's 
PTSD alone has been repeatedly found by VA medical personnel 
to be manifested by severe social and industrial impairment 
which renders her unemployable.  For instance, on the latest 
examination in April 2000, the PTSD was found to be 
responsible for her inability to work with schizo-affective 
disorder being diagnosed only by history.  In light of the 
preceding authorities, the Board finds that the veteran's 
PTSD symptomatology warrants a 100 percent schedular 
evaluation under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation and that under the 
circumstances staged rating had to be considered.  In 
reaching the determination above, the Board has considered 
whether staged ratings should be assigned and conclude that 
the disability addressed have not significantly changed over 
the period of time in question.  


ORDER

A 100 percent schedular evaluation is granted for the 
veteran's PTSD subject to the regulations governing the award 
of monetary benefits.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 10 percent for her chronic fatigue 
syndrome.  At the hearing on appeal, the veteran testified 
that she was receiving private physical therapy for her 
chronic fatigue syndrome.  A March 2000 written statement 
from the Tuscaloosa Physical Therapy Center, Inc., conveys 
that the veteran had been participating in physical therapy 
since November 1999.  Clinical documentation of the cited 
treatment has not been incorporated into the record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any medical or lay evidence not 
previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim for an evaluation in 
excess of 10 percent for her chronic fatigue syndrome has not 
been considered under the amended statutes.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of her chronic fatigue syndrome 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact the Tuscaloosa Physical Therapy 
Center, Inc., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical and examination documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after March 2000 be forwarded for 
incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

The RO should then readjudicate the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for her 
chronic fatigue syndrome.  If the claim remains denied, the 
veteran should be provided with a supplemental statement of 
the case and be given the opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

